OPINION — AG — ** STUDENT, PUPIL TRANSFERS ** A CHILD (JUVENILE) WHO HAS BEEN LEGALLY TRANSFERRED FROM THE SCHOOL DISTRICT IN WHICH HE RESIDES, AND WHOSE TRANSFER HAD NOT BEEN CANCELLED IN THE STATUTORY METHOD AND UPON STATUTORY GROUNDS, DOES NOT HAVE THE RIGHT TO ATTEND SCHOOL IN SUCH DISTRICT FROM WHICH HE HAS BEEN TRANSFERRED, NOR CAN HIS ATTENDANCE AT SCHOOL IN SUCH DISTRICT BE " COUNTED IN LEGAL AVERAGE DAILY ATTENDANCE " FOR STATE AID PURPOSES. CITE: 70 O.S.H. 1-16, 70 O.S.H. 8-1, 70 O.S.H. 8-2, 70 O.S.H. 8-6, 70 O.S.H. 8-8, 70 O.S.H. 8-7, 70 O.S.H. 18-6, 70 O.S.H. 1-15 (J. H. JOHNSON)